Case 1:20-cv-11358-LTS Document 3-4 Filed 07/20/20 Page 1 of 5




            EXHIBIT 4
          Case 1:20-cv-11358-LTS Document 3-4 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                  AFFIDAVIT OF CEDRICK JUAREZ IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Cedrick Juarez, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for a little over one year.

     3. I work at the Whole Foods located at 340 River Street in Cambridge,

        Massachusetts. I identify my race as Latino.

     4. Since the onset of the COVID-19 pandemic, Whole Foods employees have been

        required to wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the “Black Lives Matter” movement, my co-workers and I

        began to wear “Black Lives Matter” masks to work at Whole Foods.

     6. My co-workers and I wore the Black Lives Matter masks in solidarity with the

        movement, to show support for our Black coworkers, and to oppose

        discrimination faced by our Black coworkers.
     Case 1:20-cv-11358-LTS Document 3-4 Filed 07/20/20 Page 3 of 5



7. I expected that Whole Foods would support us in wearing the Black Lives Matter

   masks because the company claims to be inclusive and support all of its

   employees and has publicly supported the movement.

8. Instead, Whole Foods has disciplined me and my-coworkers for wearing “Black

   Lives Matter” masks and retaliated against us for our continued protest of the

   discriminatory policy, effectively banning “Black Lives Matter” masks.

9. Whole Foods claims that it is disciplining us because the “Black Lives Matter”

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

10. However, Whole Foods has not consistently enforced this policy. I have worn

   various clothes and accessories with logos, such as my Red Sox hat and Bruins

   gear, and clothes with other messages and slogans on them in the past without

   being disciplined.

11. I have also worn Pride flags in support of my LGBTQ+ coworkers without being

   disciplined, even though this violates the Whole Foods dress code policy.

12. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter Masks, by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

13. Each time I have worn the Black Lives Matter mask, I have been sent home

   without pay and received a disciplinary “point.”
     Case 1:20-cv-11358-LTS Document 3-4 Filed 07/20/20 Page 4 of 5



14. My co-workers who have worn the Black Lives Matter mask have also been sent

   home each time they have worn the mask to work and have been assigned

   disciplinary “points”.

15. I have been sent home without pay for wearing a Black Lives Matter mask about

   seven times. This is especially hard for me, because I commute more than an

   hour to work (and my shift often starts at 6 a.m.). I was sent home on June 24,

   25, 27, 28, 29, and July 5, 6 and 12, and earned a point each time.

16. As a result of the disciplinary points I have accumulated for wearing a Black

   Lives Matter mask, I recently received a “final warning.”

17. If I receive four more disciplinary points, I will be fired.

18. Before receiving my final warning, a Whole Foods assistant store manager told

   me that I was a good employee and that he did not want to lose me, but that if I

   continued to wear the Black Lives Matter mask now, after having received a final

   warning, he cannot do anything because the decision is “above” him.

19. Despite these warning and the discipline I have received, I continue to wear my

   Black Lives Matter mask because I believe that Whole Foods and Amazon are

   publicly expressing support for Black Lives Matter but that Whole Foods is

   discriminating against Black employees and other employees of color by refusing

   to support my Black co-workers.

20. I believe that Whole Foods is discriminating and retaliating against my Black co-

   workers by disciplining them for wearing Black Lives Matter masks, and against

   other workers who associate with them and are advocating for them, by

   disciplining us for wearing Black Lives Matter masks.
         Case 1:20-cv-11358-LTS Document 3-4 Filed 07/20/20 Page 5 of 5



   21. I have continued to wear my Black Lives Matter mask at work as often as

       possible to show support for my coworkers and to protest against Whole Foods’

       discriminatory policy of selectively enforcing its dress-code as a means to

       prohibit Black Lives Matter masks.

   22. I want to keep wearing my Black Lives Matter mask at work but am concerned

       that, if I do, I will be fired. It would be difficult for me to lose my job because I do

       not have another job lined up, and will be unable to pay rent, utilities, and meet

       other basic needs if I am fired. I have only been intermittently wearing the mask

       in an attempt to stretch out my employment as long as possible.




I declare under penalty of perjury that the foregoing is true and correct.

                07/19/2020
Executed on



                                                           ______________________
                                                           Cedrick Juarez
